97 F.3d 1470
William A. Brandt, Jr., as Chapter 7 Trustee of Estate ofSoutheast Banking Corporation, Southeast Properties Inc.,Financial Carriers, Inc., Ehibit 'A', First City Bancorp,Inc., First Development Inc. of Jacksonville, First NationalBank of Palm Beach, Inc., First Pioneer Corporation, FirstPlus Insurance Agency, Inc., Semco Services, Inc., SWQHoldings, Inc., Southeast Acquisition Co., Southeast CreditIns. Agency, Inc., Southeast Merchant Banking Corp., Southeast Venture
NO. 95-4324
United States Court of Appeals,Eleventh Circuit.
Sept 10, 1996
S.D.Fla., 92 F.3d 1199

1
DENIALS OF REHEARING EN BANC.